 



Exhibit 10.6
NICHOLS-HOMESHIELD
SUPPLEMENTAL 401(k) SAVINGS PLAN

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                  Page
 
                ARTICLE I   DEFINITIONS   I-1
 
               
 
    1.1     Account   I-1
 
    1.2     Affiliate   I-1
 
    1.3     Applicable Covered Employee   I-1
 
    1.4     Beneficiary   I-1
 
    1.5     Board of Directors   I-1
 
    1.6     Code   I-1
 
    1.7     Committee   I-1
 
    1.8     Company   I-1
 
    1.9     Covered Employee   I-1
 
    1.10     Deferred Compensation Ledger   I-1
 
    1.11     Disability   I-2
 
    1.12     Participant   I-2
 
    1.13     Plan   I-2
 
    1.14     Plan Year   I-2
 
    1.15     Restricted Period   I-2
 
    1.16     Separation From Service   I-2
 
    1.17     Valuation Date   I-2
 
                ARTICLE II   ELIGIBILITY   II-1
 
                ARTICLE III   CREDITS TO PARTICIPANTS’ ACCOUNTS   III-1
 
               
 
    3.1     Establishing a Participant’s Account   III-1
 
    3.2     Crediting of Deferred Compensation   III-1
 
    3.3     Crediting of Interest   III-1
 
                ARTICLE IV   VESTING   IV-1
 
                ARTICLE V   DISTRIBUTIONS   V-1
 
               
 
    5.1     Death   V-1
 
    5.2     Disability   V-1
 
    5.3     Separation From Service Prior to Death or Disability   V-1
 
    5.4     Forfeiture For Cause   V-2
 
    5.5     Responsibility for Withholding of Taxes   V-2
 
                ARTICLE VI   ADMINISTRATION   VI-1
 
               
 
    6.1     Committee Appointment   VI-1
 
    6.2     Committee Organization and Voting   VI-1
 
    6.3     Powers of the Committee   VI-1
 
    6.4     Committee Discretion   VI-2
 
    6.5     Annual Statements   VI-2
 
    6.6     Reimbursement of Expenses   VI-2
 
    6.7     Claims Procedure   VI-2
 
               

-i-

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                  Page
 
                ARTICLE VII   AMENDMENT AND/OR TERMINATION   VII-1
 
    7.1     Amendment or Termination of the Plan   VII-1
 
    7.2     No Retroactive Effect on Awarded Benefits   VII-1
 
    7.3     Effect of Termination   VII-1
 
                ARTICLE VIII   FUNDING   VIII-1
 
               
 
    8.1     Unfunded Arrangement   VIII-1
 
    8.2     Participants Must Rely Only on General Credit of the Company  
VIII-1
 
                ARTICLE IX   MISCELLANEOUS   IX-1
 
               
 
    9.1     Limitation of Rights   IX-1
 
    9.2     Distributions to Incompetents or Minors   IX-1
 
    9.3     Nonalienation of Benefits   IX-1
 
    9.4     Reliance Upon Information   IX-1
 
    9.5     Severability   IX-2
 
    9.6     Notice   IX-2
 
    9.7     Gender and Number   IX-2
 
    9.8     Governing Law   IX-2
 
    9.9     Section 409A   IX-2
 
    9.10     Effect of Amendment and Restatement of the Plan   IX-2

-ii-

 

 



--------------------------------------------------------------------------------



 



NICHOLS-HOMESHIELD
SUPPLEMENTAL 401(k) SAVINGS PLAN
WHEREAS, Quanex Corporation established the Nichols-Homeshield Supplemental
401(k) Savings Plan (the “Plan”) to provide a retirement pay supplement for a
select group of management or highly compensated employees so as to retain their
loyalty and to offer a further incentive to them to maintain and increase their
standard of performance;
WHEREAS, the Plan is required to be amended to comply with the requirements of
new section 409A of the Internal Revenue Code of 1986, as amended by the
American Jobs Creation Act of 2004;
WHEREAS, it has been determined that the Plan should now be completely amended,
restated and continued without a gap or lapse in coverage, time or effect which
would cause any Participant to be entitled to a distribution in order to
fundamentally change the purpose and provisions of the Plan;
WHEREAS, it has been determined that the amendment and restatement of the Plan
shall apply only to amounts earned and vested on or after January 1, 2005, and
that the provisions of the Plan prior to this amendment and restatement shall
apply to any amounts that were earned and vested under the Plan on or before
December 31, 2004;
WHEREAS, Quanex Corporation desires to amend and restate the Plan effective as
of January 1, 2005.
NOW, THEREFORE, Quanex Corporation amends and restates the Plan as follows:

 

1



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
1.1 Account. “Account” means a Participant’s Account in the Deferred
Compensation Ledger maintained by the Committee which reflects the benefits a
Participant is entitled to under this Plan.
1.2 Affiliate. “Affiliate” means all business organizations which are members of
a controlled group of corporations (within the meaning of section 414(b) of the
Code), or which are trades or businesses (whether or not incorporated) which is
under common control (within the meaning of section 414(c) of the Code), or
which are members of an affiliated service group of employers (within the
meaning of section 414(m) of the Code), which related group of corporations,
businesses or employers includes Quanex.
1.3 Applicable Covered Employee. “Applicable Covered Employee” means any of the
following:
(a) a Covered Employee of Quanex;
(b) a Covered Employee of an Affiliate; and
(c) a former employee who was a Covered Employee at the time of termination of
employment with Quanex or an Affiliate.
1.4 Beneficiary. “Beneficiary” means a person or entity designated by the
Participant under the terms of this Plan to receive any amounts distributed
under the Plan upon the death of the Participant.
1.5 Board of Directors. “Board of Directors” means the Board of Directors of the
Company.
1.6 Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
1.7 Committee. “Committee” means the persons who are serving as members of the
Committee administering this Plan.
1.8 Company. “Company” means Quanex Corporation.
1.9 Covered Employee. “Covered Employee” means an individual (i) described in
section 162(m)(3) of the Code or (ii) subject to the requirements of Section
16(a) of the Securities Act.
1.10 Deferred Compensation Ledger. “Deferred Compensation Ledger” means the
ledger maintained by the Committee for each Participant which reflects the
amounts credited by the Company under this Plan to the account of each
Participant.

 

I-1



--------------------------------------------------------------------------------



 



1.11 Disability. “Disability” means the Participant (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Participant’s employer.
1.12 Participant. “Participant” means an employee of the Company who has been
designated by the Committee as participating in the Plan.
1.13 Plan. “Plan” means the Nichols-Homeshield Supplemental 401(k) Savings Plan
set forth in this document, as amended from time to time.
1.14 Plan Year. “Plan Year” means the twelve-month period which ends on
December 31.
1.15 Restricted Period. “Restricted Period” means, for any qualified defined
benefit plan sponsored by Quanex or an Affiliate, any period during which the
plan is in at-risk status as described in section 409A of the Code.
1.16 Separation From Service. “Separation From Service” shall mean a
Participant’s complete separation from service with the Company and all of its
Affiliates. The determination of whether an Participant incurs a Separation From
Service will be determined in accordance with section 409A of the Code.
1.17 Valuation Date. “Valuation Date” means the last day of each Plan Year, or,
if earlier, the date on which the Participant terminates employment, incurs a
Disability or dies. Effective January 1, 2007, “Valuation Date” means the last
day of the Plan Year, the last day of the month in which the Participant’s or
former Participant’s Separation From Service occurs or the last day of the month
immediately preceding the date of a lump sum distribution of a former
Participant’s Plan benefit, as applicable.

 

I-2



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY
The individuals who shall be eligible to participate in the Plan shall be those
individuals as the Committee shall determine from time to time. The Board of
Directors may designate one or more individuals who shall not be eligible to
participate in the Plan. An individual will become a Participant effective as of
the date specified in writing by the Committee.
Each individual who was participating in the Plan on December 31, 2006 shall be
eligible to participate in the Plan on or after January 1, 2007. No other
individual shall be eligible to participate in the Plan on or after January 1,
2007.
Once an individual has become a Participant, he will continue to participate in
the Plan until he is no longer a common law employee of the Company or the
Committee determines that he is no longer in a select group of management or a
highly compensated employee of the Company.

 

II-1



--------------------------------------------------------------------------------



 



ARTICLE III
CREDITS TO PARTICIPANTS’ ACCOUNTS
3.1 Establishing a Participant’s Account. The Committee shall establish a
bookkeeping Account for each Participant in a special Deferred Compensation
Ledger which shall be maintained by the Company. The Account shall reflect the
amount of the Company’s obligation to the Participant as of each Valuation Date.
3.2 Crediting of Deferred Compensation. For each Plan Year, the Board of
Directors shall determine the amount, if any, to be allocated to a Participant’s
Plan Account and will credit that amount to the Participant’s Account in the
Deferred Compensation Ledger as of the end of the Plan Year. The amount, if any,
credited by the Company on behalf of a Participant need not be the same as the
amount credited by the Company on behalf of any other Participant. The fact that
a Participant receives a credit to his Account in the Deferred Compensation
Ledger for deferred compensation in one Plan Year does not mean that he shall
receive a credit for deferred compensation in a subsequent Plan Year. Until the
Board of Directors determines otherwise, the amount that shall be credited to a
Participant’s Account as of the end of the Plan Year is the amount equal to
(A) minus (B) where (A) is the amount that would have been credited to the
Participant’s account under the Nichols-Homeshield 401(k) Savings Plan for the
Plan Year as a Company profit sharing contribution if the applicable limitation
under section 401(a)(17) of the Code for the Plan Year was $235,840 (not indexed
for increases in the cost of living), and (B) is the amount that was actually
credited to the Participant’s account under the Nichols-Homeshield 401(k)
Savings Plan for the Plan Year as a Company profit sharing contribution.
Effective January 1, 2007, no additional amounts shall be credited to a
Participant’s Account under this Section of the Plan.
3.3 Crediting of Interest. As of the last day of each calendar quarter of each
Plan Year in which an individual is a Participant, after deferred compensation
has been credited under Section 3.2, the Committee shall credit the balance of
the Participant’s Account in the Deferred Compensation Ledger with interest as
specified in this Section. This amount credited by the Committee shall be a part
of the Company’s obligation to the Participant. Interest will be accrued on the
last day of each calendar quarter on each Participant’s Account at a rate equal
to (x) the rate of interest announced by Chase Manhattan Bank, N.A., or its
successor, if applicable as its prime rate of interest on the last business day
preceding the last day of the calendar quarter divided by (y) four. Interest so
accrued on the last day of each calendar quarter shall be credited to the
Participant’s Account and shall thereafter accrue interest. Interest will
continue to be credited on the balance in the Participants Account until the
entire cash balance has been distributed.

 

III-1



--------------------------------------------------------------------------------



 



ARTICLE IV
VESTING
Except for the event of forfeiture described in Section 5.4, Participant shall
have a nonforfeitable interest in amounts credited to his Account to the extent
that he has a nonforfeitable interest in the amounts credited to his account
under the Nichols-Homeshield 401(k) Savings Plan or, effective January 1, 2007,
the Quanex Corporation Employees 401(k) Savings Plan.

 

IV-1



--------------------------------------------------------------------------------



 



ARTICLE V
DISTRIBUTIONS
5.1 Death. Upon the death of a Participant, the Participant’s Beneficiary or
Beneficiaries shall receive the balance credited to the Participant’s Account in
the Deferred Compensation Ledger as of the Valuation Date coincident with or
next preceding the date of death. The death benefit shall be paid in a lump sum
cash payment 30 days after the Participant’s death or, if later, as soon as
administratively practicable following the Participant’s death..
Each Participant, upon becoming eligible to participate in the Plan, shall file
with the Committee a designation of one or more Beneficiaries to whom
distributions otherwise due the Participant shall be made in the event of his
death prior to the complete distribution of the amount credited to his Account
in the Deferred Compensation Ledger. The designation will be effective upon
receipt by the Committee of a properly executed form which the Committee has
approved for that purpose. The Participant may from time to time revoke or
change any designation of Beneficiary by filing another approved Beneficiary
designation form with the Committee. If there is no valid designation of
Beneficiary on file with the Committee at the time of the Participant’s death,
or if all of the Beneficiaries designated in the last Beneficiary designation
have predeceased the Participant or otherwise ceased to exist, the Beneficiary
shall be the Participant’s spouse, if the spouse survives the Participant, or
otherwise the Participant’s estate. If any Beneficiary survives the Participant
but dies or otherwise ceases to exist before receiving all amounts due the
Beneficiary from the Participant’s Account, the balance of the amount which
would have been paid to that Beneficiary shall, unless the Participant’s
designation provides otherwise, be distributed to the individual deceased
Beneficiary’s estate or to the Participant’s estate in the case of a Beneficiary
which is not an individual. Any Beneficiary designation which designates any
person or entity other than the Participant’s spouse must be consented to in
writing by the spouse in a form acceptable to the Committee to be effective.
5.2 Disability. Upon the Disability of a Participant, the Participant shall
receive the entire amount credited to the Participant’s Account in the Deferred
Compensation Ledger as of the Valuation Date coincident with or next preceding
the date of Disability. The Disability benefit shall be paid in a lump sum cash
payment 30 days after the Participant’s Disability or, if later, as soon as
administratively practicable following the Participant’s Disability.
5.3 Separation From Service Prior to Death or Disability. Upon a Participant’s
Separation From Service prior to Death or Disability, subject to Section 5.4,
the Participant shall receive his vested interest in the amount credited to his
Account in the Deferred Compensation Ledger as of the Valuation Date coincident
with or next preceding the date of Separation From Service in a lump sum cash
payment. The benefit shall be paid in a lump sum cash payment 30 days after the
Participant’s Separation From Service or, if later, as soon as administratively
practicable following the Participant’s Separation From Service. Any amounts not
vested upon the Participant’s Separation From Service will be forfeited.

 

V-1



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary in this Plan, payments due to the
Separation From Service of an Employee, excluding due to death or Disability but
including due to Retirement, may not be made before the date which is six
(6) months after the date of such Employee’s Separation From Service (a
“Six-Month Delay”). In the event of a Six-Month Delay, the benefits that would
have been paid during such delay if the delay had not been imposed, shall be
paid in a lump sum as soon as is administratively practicable following the
expiration of the Six-Month Delay and any other benefits to be paid after the
end of the Six Month Delay shall be paid in accordance with the terms of the
Plan.
5.4 Forfeiture For Cause. If the Committee finds, after full consideration of
the facts presented on behalf of both the Company and a former Participant, that
the Participant was discharged by the Company for fraud, embezzlement, theft,
commission of a felony, proven dishonesty in the course of his employment by the
Company which damaged the Company, or for disclosing trade secrets of the
Company, the entire amount credited to his Account in the Deferred Compensation
Ledger shall be forfeited, even though it may have been previously vested under
Article IV. The decision of the Committee as to the cause of a former
Participant’s discharge and the damage done to the Company will be final. No
decision of the Committee will affect the finality of the discharge of the
Participant by the Company in any manner.
5.5 Responsibility for Withholding of Taxes. The Committee will calculate the
deductions from the amount of the benefit paid under the Plan for any taxes
required to be withheld by federal, state or local government and shall cause
them to be withheld.

 

V-2



--------------------------------------------------------------------------------



 



ARTICLE VI
ADMINISTRATION
6.1 Committee Appointment. The Committee shall be appointed by the Board of
Directors. Each Committee member will serve until his or her resignation or
removal. The Board of Directors shall have the sole discretion to remove any one
or more Committee members and appoint one or more replacement or additional
Committee members from time to time.
6.2 Committee Organization and Voting. The Committee shall select from among its
members a chairman who shall preside at all of its meetings and shall elect a
secretary without regard to whether that person is a member of the Committee.
The secretary shall keep all records, documents and data pertaining to the
Committee’s supervision and administration of the Plan. A majority of the
members of the Committee shall constitute a quorum for the transaction of
business and the vote of a majority of the members present at any meeting shall
decide any question brought before the meeting. In addition, the Committee may
decide any question by vote, taken without a meeting, of a majority of its
members. A member of the Committee who is also a Participant shall not vote or
act on any matter relating solely to himself.
6.3 Powers of the Committee. The Committee shall have the exclusive
responsibility for the general administration of the Plan according to the terms
and provisions of the Plan and shall have all powers necessary to accomplish
those purposes, including, but not by way of limitation the right, power and
authority:
(a) to make rules and regulations for the administration of the Plan;
(b) to construe all terms, provisions, conditions and limitations of the Plan;
(c) to correct any defect, supply any omission or reconcile any inconsistency
that may appear in the Plan in the manner and to the extent it deems expedient
to carry the Plan into effect for the greatest benefit of all parties at
interest;
(d) to designate the persons eligible to become Participants;
(e) to determine all controversies relating to the administration of the Plan,
including but not limited to:
(1) differences of opinion arising between the Company and a Participant; and
(2) any question it deems advisable to determine in order to promote the uniform
administration of the Plan for the benefit of all parties at interest; and
(f) to delegate by written notice those clerical and recordation duties of the
Committee, as it deems necessary or advisable for the proper and efficient
administration of the Plan.

 

VI-1



--------------------------------------------------------------------------------



 



6.4 Committee Discretion. The Committee in exercising any power or authority
granted under this Plan or in making any determination under this Plan shall
perform or refrain from performing those acts using its sole discretion and
judgment. Any decision made by the Committee, or any refraining to act or any
act taken by the Committee in good faith shall be final and binding on all
parties. The Committee’s decision shall never be subject to de novo review.
6.5 Annual Statements. The Committee shall cause each Participant to receive an
annual statement as of each Valuation Date as soon as administratively feasible
after the conclusion of each Plan Year. The statement shall indicate the credit
by the Company to the Participant’s Account for that Plan Year; credits for all
prior Plan Years, if any, and the interest applicable to those amounts; the
total Account balance of the Participant in the Deferred Compensation Ledger,
and the amount vested as of the end of that Plan Year.
6.6 Reimbursement of Expenses. The Committee members shall serve without
compensation for their services but shall be reimbursed by the Company for all
expenses properly and actually incurred in the performance of their duties under
the Plan.
6.7 Claims Procedure. The Committee shall make all determinations as to the
right of any person to receive benefits under the Plan. Any denial by the
Committee of a claim for benefits under the Plan by a Participant, spouse or
retired Participant (collectively referred to herein as “Claimant”) shall be
stated in writing by the Committee and delivered or mailed to the Claimant on
the 90th day after receipt of the claim, unless special circumstances require an
extension of time for processing the claim. If such an extension of time is
required, written notice of the extension shall be furnished to the Claimant on
the 90th day after receipt of the claim, and the claim shall thereafter be paid
on the 180th day after the date of receipt of the initial claim. Such notice
shall set forth the specific reasons for the denial, specific reference to
pertinent provisions of the Plan upon which the denial is based, a description
of any additional material or information necessary for the Claimant to perfect
his claim with an explanation of why such material or information is necessary,
and an explanation of claim review procedures under the Plan written to the best
of the Committee’s ability in a manner that may be understood without legal or
actuarial counsel. A Claimant whose claim for benefits has been wholly or
partially denied by the Committee may, within 90 days following the date of such
denial, request a review of such denial in a writing addressed to the Committee.
The Claimant shall be entitled to submit such issues or comments, in writing or
otherwise, as he shall consider relevant to a determination of his claim, and
may include in his request a request for a hearing in person before the
Committee. Prior to submitting his request, the Claimant shall be entitled to
review such documents as the Committee shall agree are pertinent to his claim.
The Claimant may, at all stages of review, be represented by counsel, legal or
otherwise, of his choice, provided that the fees and expenses of such counsel
shall be borne by the Claimant. All requests for review shall be promptly
resolved. The Committee’s decisions with respect to any such review shall be set
forth in writing and shall be mailed to the Claimant on the 60th day following
receipt by the Committee of the Claimant’s request unless special circumstances,
such as the need to hold a hearing, require an extension of time for processing,
in which case the Committee’s decision shall be so mailed on the 120th day after
receipt of such request.

 

VI-2



--------------------------------------------------------------------------------



 



ARTICLE VII
AMENDMENT AND/OR TERMINATION
7.1 Amendment or Termination of the Plan. The Company may amend or terminate
this Plan at any time. Any amendment or termination shall be made by an
instrument in writing executed by an authorized officer of the Company, and
shall be supported by a resolution of the Board of Directors; provided, however,
that no amendment of the Plan shall apply to amounts deferred and vested on or
before December 31, 2004, unless the instrument explicitly states that the
amendment shall apply to such amounts.
7.2 No Retroactive Effect on Awarded Benefits. No amendment shall affect the
rights of any Participant to the amounts then credited to his Account in the
Deferred Compensation Ledger or change the method of calculating the interest
applicable to such amounts. However, the Board of Directors shall retain the
right at any time to change in any manner the method of calculating the interest
to accrue to amounts of deferred compensation credited after the date of an
amendment, if it has been announced to the Participants.
7.3 Effect of Termination. If the Plan is terminated, all amounts credited to
the Account of each Participant shall immediately vest. No interest shall be
applied to the Account after the date the Plan terminated. Payment of the
Participant’s Account balance would be made in accordance with the terms of the
Plan. The Board may terminate the Plan within the 30 days preceding or 12 months
following a change in control, as defined by section 409A of the Code, or as
otherwise permitted under section 409A of the Code, and distribute the value of
the Participants’ Accounts to Participants in the manner and the time as
determined by the Committee, in its sole discretion, as permitted by section
409A of the Code.

 

VII-1



--------------------------------------------------------------------------------



 



ARTICLE VIII
FUNDING
8.1 Unfunded Arrangement. It is intended that this Plan shall be unfunded for
tax purposes and for purposes of Title 1 of the Employee Retirement Income
Security Act of 1974, as amended.
8.2 Participants Must Rely Only on General Credit of the Company. It is
specifically recognized by both the Company and the Participants that this Plan
is only a general corporate commitment and that each Participant must rely upon
the general credit of the Company for the fulfillment of its obligations
hereunder. Under all circumstances the rights of Participants to any asset held
by the Company will be no greater than the rights expressed in this Agreement.
Nothing contained in this Agreement shall constitute a guarantee by the Company
that the assets of the Company will be sufficient to pay any benefits under this
Plan or would place the Participant in a secured position ahead of general
creditors of the Company; the Participants are only unsecured creditors of the
Company with respect to their Plan benefits, and the Plan constitutes a mere
promise by the Company to make benefit payments in the future. No specific
assets of the Company have been or shall be set aside, or shall in any way be
transferred to the trust or shall be pledged in any way for the performance of
the Company’s obligations under this Plan which would remove such assets from
being subject to the general creditors of the Company.
In addition, no assets shall be set aside or reserved (directly or indirectly)
in a trust (or other arrangement as determined by the Internal Revenue Service),
or transferred to a trust or other arrangement established to fund the Company’s
obligations under the Plan during any Restricted Period for purposes of paying
benefits to an Applicable Covered Employee. The rule contained in the preceding
sentence does not apply to assets set aside, reserved or transferred before or
after a Restricted Period.

 

VIII-1



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
9.1 Limitation of Rights. Nothing in this Plan shall be construed:
(a) to give any employee of the Company any right to be designated a Participant
in the Plan;
(b) to give a Participant any right with respect to the amounts and interest
credited in the Deferred Compensation Ledger to Participant’s Account, except in
accordance with the terms of this Plan;
(c) to limit in any way the right of the Company to terminate a Participant’s
employment with the Company at any time;
(d) to evidence any agreement or understanding, expressed or implied, that the
Company will employ a Participant in any particular position or for any
particular remuneration; or
(e) to give a Participant or any other person claiming through him any interest
or right under this Plan other than that of an unsecured general creditor of the
Company.
9.2 Distributions to Incompetents or Minors. Should a Participant become
incompetent or should a Participant designate a Beneficiary who is a minor or
incompetent, the Committee is authorized to pay the funds due to the parent of
the minor or to the guardian of the minor or incompetent or directly to the
minor or to apply those funds for the benefit of the minor or incompetent in any
manner the Committee determines in its sole discretion.
9.3 Nonalienation of Benefits. No right or benefit provided in this Plan shall
be transferable by the Participant except, upon his death, to a named
Beneficiary as provided in this Plan. No right or benefit under this Plan shall
be subject to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Participant or the
Participant’s Beneficiary. Any attempt to anticipate, alienate, sell, assign,
pledge, or encumber the same shall be void. No right or benefit under this Plan
shall in any manner be liable for or subject to any debts, contracts,
liabilities or torts of the person entitled to such benefits. If any Participant
or any Beneficiary becomes bankrupt or attempts to anticipate, alienate, sell,
assign, pledge, or encumber any right or benefit under this Plan, that right or
benefit shall, in the discretion of the Committee, cease. In that event, the
Committee may have the Company hold or apply the right or benefit or any part of
it to the benefit of the Participant or Beneficiary, his or her spouse, children
or other dependents or any of them in any manner and in any proportion the
Committee believes to be proper in its sole and absolute discretion, but is not
required to do so.
9.4 Reliance Upon Information. The Committee shall not be liable for any
decision or action taken in good faith in connection with the administration of
this Plan. Without limiting the generality of the foregoing, any decision or
action taken by the Committee when it relies upon information supplied it by any
officer of the Company, the Company’s legal counsel, the Company’s independent
accountants or other advisors in connection with the administration of this Plan
shall be deemed to have been taken in good faith.

 

IX-1



--------------------------------------------------------------------------------



 



9.5 Severability. If any term, provision, covenant or condition of the Plan is
held to be invalid, void or otherwise unenforceable, the rest of the Plan shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated.
9.6 Notice. Any notice or filing required or permitted to be given to the
Committee or a Participant shall be sufficient if in writing and hand delivered
or sent by U.S. mail to the principal office of the Company or to the
residential mailing address of the Participant. Notice will be deemed to be
given as of the date of hand delivery or if delivery is by mail, as of the date
shown on the postmark.
9.7 Gender and Number. If the context requires it, words of one gender when used
in this Plan will include the other genders, and words used in the singular or
plural will include the other.
9.8 Governing Law. The Plan will be construed, administered and governed in all
respects by the laws of the State of Texas.
9.9 Section 409A. The Plan is intended to be a nonqualified deferred
compensation arrangement and is not intended to meet the requirements of section
401(a) of the Code. The Plan is intended to meet the requirements of section
409A of the Code and may be administered in a manner that is intended to meet
those requirements and shall be construed and interpreted in accordance with
such intent. To the extent that a deferral, accrual, vesting or payment of an
amount under the Plan is subject to section 409A of the Code, except as the
Committee otherwise determines in writing, the amount will be deferred, accrued,
vested or paid in a manner that will meet the requirements of section 409A of
the Code, including regulations or other guidance issued with respect thereto,
such that the deferral, accrual, vesting or payment shall not be subject to the
excise tax applicable under section 409A of the Code. Any provision of the Plan
that would cause the deferral, accrual, vesting or payment of an amount under
the Plan to fail to satisfy section 409A of the Code shall be amended (in a
manner that as closely as practicable achieves the original intent of the Plan)
to comply with section 409A of the Code on a timely basis, which may be made on
a retroactive basis, in accordance with regulations and other guidance issued
under section 409A of the Code. In the event additional regulations or other
guidance is issued under section 409A of the Code or a court of competent
jurisdiction provides additional authority concerning the application of section
409A of the Code with respect to the distributions under the Plan, then the
provisions of the Plan regarding distributions shall be automatically amended to
permit such distributions to be made at the earliest time permitted under such
additional regulations, guidance or authority that is practicable and achieves
the intent of the Plan prior to its amendment to comply with section 409A of the
Code.
9.10 Effect of Amendment and Restatement of the Plan. Unless otherwise
explicitly provided, the amendment and restatement of the Plan effective as of
January 1, 2005 shall apply only to amounts earned and vested on or after
January 1, 2005. The provisions of the Plan prior to this amendment and
restatement shall apply to any amounts that were earned and vested under the
Plan on or before December 31, 2004. The amendment and restatement of the Plan
is not intended to be a material modification of the Plan with respect to
amounts deferred and vested on or before December 31, 2004, and any provision of
the Plan that is considered to be a material modification of the Plan shall be
retroactively amended to the extent required to prevent such provision from
being considered a material modification of the Plan with respect to such
amounts.

 

IX-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, effective January 1, 2005, the Company has adopted this
amendment and restatement of the Plan on the 21st day of November, 2006.

              QUANEX CORPORATION
 
       
 
  By:                       /s/ Kevin P. Delaney
 
       
 
  Title:   Senior Vice President — General Counsel and Secretary

 

 